Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 3/10/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al US 2009/0243105 and further in view of Jang et al US 6297162 and further in view of Peng US 9659811

Pertaining to claim 1, Lehr teaches a microelectronic device, comprising:
a metal layer 212
a first dielectric layer 211;
an etch stop layer 221 on the dielectric layer 211, the etch stop layer including a metal oxide, the etch stop layer directly contacting the metal layer see Figure 2c; and
220 on the etch stop layer 221, wherein an etched region extends upward from a top surface of the etch stop layer to a top surface of the second dielectric layer, and extends laterally at least partially over the metal layer, the etched region being free of the second dielectric layer See Figure 2c.

Lehr does not teach the metal layer over the first dielectric layer.  Jang teaches a metal layer 108 over a first dielectric layer 104, and an etch stop layer 116 on the first dielectric layer. This simply places the metal layer within an area of the first dielectric material layer.  Where Lehr teaches a metal layer with a dielectric layer as part of a metallization scheme of layers as taught in [0035], Jang in contrast teaches a metal layer within a dielectric layer, these are simply alternative metallization layering techniques.  It would have been within the scope of one of ordinary skill in the art at the time of the invention to combine the teachings of Lehr and Jang to enable the metal layer formation  step of Lehr to be performed according to the teachings of Jang because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed metal layer formation step of Lehr and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Lerh teaches an etch stop layer 221, as well as a protective layer 240.  While Lehr is silent as to the specific thickness of the etch stop layer 221, Lehr teaches the importance of selecting a thickness for 221 that ensures desired device integrity [0036]. Lehr goes on to further disclose that the protective layer 240 is between 1-10nm thick [0047].  Using Figure 2e (which shows both 221 and 240) it is clear that the thickness of 221 is such that it is in the nm scale around the thicknesses of 1-10nm.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of the etch stop layer 221, as discussed by Lehr in paragraph [0036] (device integrity and function) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Lehr/Jang do not teach wherein the etch stop layer is a metal oxide. Peng teaches an etch stop layer that can be substituted for a dielectric material etch stop layer (such as SiO or SiN), and also teaches that the etch stop layer is less than 10nm thick Col 3 lines 43-51 and Col 9 line 37 to Col 10 line 2.  It would have been within the scope of one of ordinary skill in the art at the time of the invention to combine the teachings of Lehr, Jang and Peng to enable the etching step of Jang to be performed according to the teachings of Peng because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed etching step of Lehr Jang 

Pertaining to claim 2, Lehr in view of Jang in view of Peng teaches the microelectronic device of claim 1, wherein the etched region is free of the etch stop layer. See Lehr Figure 2c

Pertaining to claim 3, Lehr in view of Jang in view of Peng teaches the microelectronic device of claim 1, wherein the metal layer comprises platinum. Both Lehr and Jang disclose copper.  Lehr goes on to list other suitable metals at well, while disclosing such list is not exhaustive and other suitable materials may also be chosen. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select platinum for an electrical contact material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
the metal oxide is aluminum oxide. Peng teaches aluminum oxide Col 3 lines 43-51

Pertaining to claim 4, Lehr in view of Jang in view of Peng teaches the microelectronic device of claim 1, wherein the metal layer 212 includes a metal selected from the group consisting of platinum, gold, iridium, silver, palladium, rhodium, ruthenium, rhenium nickel, aluminum, and copper (Lehr).

Pertaining to claim 5, Lehr in view of Jang in view of Peng teaches the microelectronic device of claim 1, wherein the metal oxide is selected from the group consisting of aluminum oxide, titanium oxide, zirconium oxide, hafnium oxide, vanadium oxide and tantalum oxide. Peng Col 3 lines 43-51

See Jang Figure 13

Pertaining to claim 8, Lehr in view of Jang in view of Peng teaches the microelectronic device of claim 1, further comprising an electrical connection to the metal layer, the electrical connection being located in the first dielectric layer 211. See Lehr Figure 2C

Pertaining to claim 10, Lehr in view of Jang in view of Peng teaches the microelectronic device of claim 1, wherein the etched region has a width less than a thickness of the second dielectric layer. See Jang Figure 14, the width of the trench etched into layer 124 is smaller than the thickness of layer 124

Pertaining to claim 11, Lehr in view of Jang in view of Peng teaches the microelectronic device of claim 1, wherein lateral surfaces of the second dielectric layer facing the etched region are straight. See Lehr Figure 2c (also see Jang Figures 14)

Pertaining to claim 12, Lehr in view of Jang in view of Peng teaches the microelectronic device of claim 1, wherein the metal layer is disposed in a trench in the first dielectric layer. See Jan Figure 14 metal layer 108 is in a trench in dielectric 104

Pertaining to claim 13, Lehr in view of Jang in view of Peng teaches the microelectronic device of claim 1, wherein the first dielectric layer includes a dielectric material selected from the group consisting of silicon dioxide, silicon nitride, and silicon oxynitride, and the second dielectric layer includes a dielectric Jang teaches silicon dioxide

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 14-18 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a cavity in the first dielectric layer and the second dielectric layer, the cavity extending from a surface of the metal layer to a surface of the second dielectric layer, and extending laterally at least partially over the metal layer, the cavity extending below the aluminum oxide layer into the first dielectric layer, and/or where an electrical connection to the metal layer includes a wire bond to the metal layer through the etch stop layer, the wire bond contacting the etch stop layer, in all of the claims which is not found in the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                         3/22/21